 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   KATHLEEN HAWK SAWYER
 7 Director of the Federal Bureau of Prisons

 8

 9                             IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12   LORENA GUTHRIE,                            Case No. 1:18-cv-00282-AWI-BAM

13                               Plaintiff,                DISCOVERY MATTER
14                        v.                    STIPULATION AND ORDER RE: RULE 35
                                                MENTAL EXAMINATION
15   KATHLEEN HAWK SAWYER, Director of
     the Federal Bureau of Prisons,
16
                                 Defendant.
17

18

19
20

21

22

23

24

25

26
27

28



30
 1          IT IS HEREBY STIPULATED, by and between the parties through their undersigned counsel,

 2 as follows:

 3          1.      Plaintiff Lorena Guthrie will undergo a psychiatric examination conducted by Jessica

 4 Ferranti, M.D. A copy of Dr. Ferranti’s curriculum vitae is attached as Exhibit A.

 5          2.      The examination will occur on March 20, 2020, at 8:30 a.m., at the United States

 6 Attorney’s Office located at 2500 Tulare Street, Suite 4401, Fresno, California Zip Code 93721. The

 7 examination will take a maximum of 8 hours to complete. The examination will include a 1 hour lunch

 8 break, two 15 minute breaks, and restroom breaks as needed.

 9          3.      The examination will consist of a mental status examination, an assessment of Plaintiff’s

10 current functioning, complaints, and information about Plaintiff’s allegations in this lawsuit.

11 Dr. Ferranti will also obtain a bio-psycho-social history. This includes Plaintiff’s recent and past

12 personal, family, social, developmental, substance-use, medical, psychiatric, educational, military,

13 occupational, relationship, trauma, and legal histories.

14          4.      Psychological tests and/or questionnaires to evaluate specific symptoms may also be

15 administered, including the PCL-R; the TSI-2; the SIRS-2; the NV-MSVT, the ToVA; the ADI; the

16 MOCA, the BDI, the BAI, the CAPS, the AMI, the B-test, and the SIMS. Not all of these evaluation

17 tools may be administered and are dependent on the symptoms presented, if any, by Plaintiff.

18 Evaluation tools not relevant to the presenting psychological symptoms will not be administered.

19          5.      Dr. Ferranti and Plaintiff will be the sole persons participating in the examination. No
20 observers shall attend the examination. Dr. Ferranti shall audio-record the examination. Plaintiff may

21 have her own audio-recording device during the examination, and a member of her attorney’s staff may

22 be present at the very beginning of the examination to begin the audio-recording, and then at the very

23 end of the examination to stop the audio-recording.

24          6.      Dr. Ferranti shall receive a copy of this executed Stipulation.

25          7.      Attached as Exhibit B is a U.C. Davis consent form for psychiatric evaluation. Plaintiff

26 shall execute and provide a copy the form to Defendant’s counsel at least two weeks prior to the
27 examination.

28

      STIPULATION AND ORDER RE:                           1
30    RULE 35 MENTAL EXAMINATION
 1          8.       Defendant shall provide Plaintiff’s counsel with a report of the examination by the expert

 2 disclosure deadline in this case or May 8, 2020, whichever is later. The report of the examination will

 3 include the facts or data considered, to include records reviewed, copies of Plaintiff’s answers to tests

 4 administered, raw test data, scoring sheets, and interview notes. Any raw test data or scoring sheets

 5 shall not be distributed to any person other than a qualified test administrator.

 6          9.       In the event that Dr. Ferranti is designated as a testifying expert, she will provide a report

 7 and disclosure that complies with Rule 26(a)(2) and will make herself available for deposition

 8 reasonably before trial, consistent with the Court’s scheduling order.

 9          10.      The cost of the examination shall be borne by the Defendant.

10 Dated: February 20, 2020                                 MCGREGOR W. SCOTT
                                                            United States Attorney
11
                                                    By:     /s/ Joseph B. Frueh
12                                                          JOSEPH B. FRUEH
                                                            Assistant United States Attorney
13
                                                            Attorneys for Defendant
14                                                          KATHLEEN HAWK SAWYER
                                                            Director of the Federal Bureau of Prisons
15

16 Dated: February 19, 2020                                 LAW OFFICE OF KEVIN G. LITTLE

17                                                  By:     /s/ Kevin G. Little            (authorized 2/19/2020)
                                                            KEVIN G. LITTLE
18
                                                            Attorneys for Plaintiff
19                                                          LORENA GUTHRIE
20

21

22                                                     ORDER

23          Pursuant to the above stipulation, and good cause appearing, IT IS HEREBY ORDERED as

24 follows:

25          1. Plaintiff Lorena Guthrie will undergo a psychiatric examination conducted by Jessica

26                Ferranti, M.D. on March 20, 2020, at 8:30 a.m., at the United States Attorney’s Office
27                located at 2500 Tulare Street, Suite 4401, Fresno, California Zip Code 93721. Fed. R. Civ.

28                P. 35.

      STIPULATION AND ORDER RE:                            2
30    RULE 35 MENTAL EXAMINATION
 1        2. The manner, conditions and scope of the examination shall be as set forth in the above

 2              stipulation; and

 3        3. In light of the parties’ stipulation, Defendant’s Motion to Compel Mental Examination filed

 4              on February 11, 2020, is HEREBY DENIED as moot. (Doc. 47.)

 5 IT IS SO ORDERED.

 6
       Dated:     February 21, 2020                       /s/ Barbara   A. McAuliffe           _
 7                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER RE:                       3
30   RULE 35 MENTAL EXAMINATION
